Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2012 has been entered.
Acknowledgment is made of applicant’s amendments filed on 07/21/2022. Claims 1 and 14 have been amended. 
Claims 1-23 are pending.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…a substrate; a light shielding layer, a signal line, and a first electrode on the substrate such that the light shielding layer, the signal line, and the first electrode are on a same plane; an active layer on the light shielding layer, the signal line, and the first electrode, the active layer including a first conducting region, a second conducting region, and a channel region between the first conducting region and the second conducting region; a gate electrode on the active layer, the gate electrode being partially overlapped with the active layer; a second electrode on the first electrode; a first connection electrode directly connected to a lateral surface of the first conducting region of the active layer, the first connection electrode configured to electrically connect the active layer with the signal line; and a second connection electrode directly connected to a lateral surface of the second conducting region of the active layer and connected to the first electrode that is in the same plane as the light shielding layer and the signal line, the second connection electrode configured to electrically connect the active layer with any one of the first electrode and the second electrode, wherein any one of the first electrode and the second electrode is a pixel electrode of a display device, and the other is a common electrode of the display device, the light shielding layer, the signal line, and the first electrode are disposed on a same layer, and the first electrode is formed of a transparent conductive oxide (TCO), and the first connection electrode and the second connection electrode are formed of a same material as that of the second electrode.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 2-13 are also allowed due to their virtue of dependency.
The primary reason for the allowance of the independent claim 14 is the inclusion of the limitation 
“…forming a first conductive material layer of a transparent conductive oxide (TCO) on a substrate, and forming a second conductive material layer on the first conductive material layer, wherein a resistivity of the second conductive material layer is lower than a resistivity of the first conductive material layer; forming a light shielding layer, a signal line, and a first electrode by patterning the first conductive material layer and the second conductive material layer by the use of etching process using a halftone mask, such that the light shielding layer, the signal line, and the first electrode are on a same plane; forming an active layer on the light shielding layer, the signal line, and the first electrode, the active layer including a first conducting region, a second conducting region, and a channel region between the first conducting region and the second conducting region; forming a gate electrode on the active layer, the gate electrode being partially overlapped with the active layer; selectively providing conductivity to the active layer to selectively make conducting regions in the active layer under the condition that the gate electrode is used as a mask; and forming a first connection electrode that is directly connected to a lateral surface of the first conducting region of the active layer, the first connection electrode configured to electrically connect the active layer with the signal line, and forming a second connection electrode that is directly connected to a lateral surface of the second conducting region of the active layer and connected to the first electrode that is in the same plane as the light shielding layer and the signal line, the second connection electrode configured to electrically connect the active layer with any one of the first electrode and the second electrode, wherein any one of the first electrode and the second electrode is a pixel electrode of a display device, and the other is a common electrode of the display device, and the first electrode is formed of the transparent conductive oxide (TCO) and does not have the second conductive material layer.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 14. Claims 15-23 are also allowed due to their virtue of dependency.
Sun et al. US 2015/0311232, Imai et al. US 2017/0090229, Liu US 2013/0264575 and Song et al. US 2010/0230682 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871